Exhibit 10.19
KEYCORP
UMBRELLA TRUSTTM FOR DIRECTORS
JULY 1, 1990

     
KeyCorp
  Company
One KeyCorp Plaza
   
Post Office Box 88
   
Albany, New York 12201-0088
   
 
   
NBD Bank, N.A.
  Trustee
611 Woodward Avenue
   
Detroit, Michigan 48226
   

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
PREAMBLE
    1  
 
       
ARTICLE I EFFECTIVE DATE; DURATION
    3  
 
       
1.01 Effective Date and Trust Year
    3  
1.02 Duration
    4  
1.02-1
    4  
1.02-2
    4  
1.02-3
    4  
1.02-4
    5  
1.02-5
    5  
1.03 Irrevocability
    6  
1.03-1
    6  
1.03-2
    6  
1.04 Special Circumstance
    6  
1.04-1
    6  
1.04-2
    6  
1.04-3
    6  
1.04-4
    7  
1.04-5
    7  
1.04.6
    7  
 
       
ARTICLE II TRUST FUND AND FUNDING POLICY
    8    
2.01 Contributions
    8  
2.01-1
    8  
2.01-2
    8  
2.01-3
    9  
2.01-4
    10  
2.01-5
    10  
2.01-6
    11  
2.01-7
    11  
2.01-8
    13  
2.01-9
    13  
2.02 Investments and Valuation
    13  
2.02-1
    13  
2.02-2
    14  
2.02-3
    15  
2.02-4
    15  
2.02-5
    17  
2.03 Subtrusts
    18  
2.03-1
    18  
2.03-2
    18  
2.03-3
    19  
2.04 Recapture of Excess Assets
    19  

Page 2



--------------------------------------------------------------------------------



 



         
2.04-1
    19  
2.04-2
    19  
2.04-3
    19  
2.04-4
    19  
2.04-5
    20  
2.05 Substitution of Other Property
    22  
2.05-1
    22  
2.05-2
    22  
2.05-3
    22  
2.06 Administrative Powers of Trustee
    22  
2.06-1
    22  
2.06-2
    24  
2.06-3
    24  
2.06-4
    25  
 
       
ARTICLE III ADMINISTRATION
    26  
 
       
3.01 Committee, Company Representatives
    26  
3.01-1
    26  
3.01-2
    26  
3.02 Payment of Benefits
    26  
3.02-1
    26  
3.02-2
    26  
3.02-3
    27  
3.02-4
    27  
3.03 Disputed Claims
    28  
3.03-1
    28  
3.03-2
    28  
3.03-3
    29  
3.04 Records
    30  
3.04-1
    30  
3.05 Accountings
    30  
3.05-1
    30  
3.05-2
    30  
3.05-3
    30  
3.05-4
    30  
3.06 Expenses and Fees
    30  
3.06-1
    30  
3.06-2
    31  
 
       
ARTICLE IV LIABILITY
    31    
4.01 Indemnity
    31  
4.01-1
    31  
4.02 Bonding
    31  
4.02-1
    31  
 
       
ARTICLE V INSOLVENCY
    31  

Page 3



--------------------------------------------------------------------------------



 



         
5.01 Determination of Insolvency
    31  
5.01-1
    31  
5.01-2
    31  
5.01-3
    32  
5.01-4
    32  
5.02 Insolvency Administration
    32  
5.02-1
    32  
5.02-2
    32  
5.02-3
    32  
5.03 Termination of Insolvency Administration
    33  
5.03-1
    33  
5.03-2
    33  
5.04 Creditors’ Claims During Solvency
    33  
5.04-1
    33  
5.04-2
    33  
 
       
ARTICLE VI SUCCESSOR TRUSTEES
    34  
 
       
6.01 Resignation and Removal
    34  
6.01-1
    34  
6.01-2
    34  
6.01-3
    34  
6.01-4
    34  
6.02 Appointment of Successor
    34  
6.02-1
    34  
6.02-2
    34  
6.03 Accountings; Continuity
    35  
6.03-1
    35  
6.03-2
    35  
 
       
ARTICLE VII GENERAL PROVISIONS
    35  
 
       
7.01 Interests Not Assignable
    35  
7.01-1
    35  
7.01-2
    35  
7.01-3
    35  
7.02 Amendment
    35  
7.02-1
    35  
7.03 Applicable Law
    36  
7.03-1
    36  
7.04 Agreement Binding on All Parties
    36  
7.04-1
    36  
7.05 Notices and Directions
    36  
7.05-1
    36  
7.06 No Implied Duties
    37  
7.06-1
    37  
7.07 Gender, Singular and Plural
    37  
7.07-1
    37  

Page 4



--------------------------------------------------------------------------------



 



         
ARTICLE VIII INSURER
    37    
8.01 Insurer Not a Party
    37  
8.01-1
    37  
8.02 Authority of Trustee
    37  
8.02-1
    37  
8.03 Contract Ownership
    37  
8.03-1
    37  
8.04 Limitation of Liability
    37  
8.04-1
    37  
8.05 Change of Trustee
    38  
8.05-1
    38  
 
       
APPENDIX A ASSUMPTIONS AND METHODOLOGY FOR CALCULATIONS REQUIRED UNDER 2.01 AND
2.04
    40  

Page 5



--------------------------------------------------------------------------------



 



KEYCORP
UMBRELLA TRUSTTM FOR DIRECTORS
JULY 1, 1990
     This Trust Agreement is made and entered into by and between KeyCorp, a New
York corporation (the “Company”), and NBD Bank, N.A., a Michigan banking
corporation (the “Trustee”).
     The Company hereby establishes with the Trustee a trust to hold all monies
and other assets, together with the income thereon, as shall be paid or
transferred to it hereunder in accordance with the terms and conditions of this
Trust Agreement. The Trustee hereby accepts the trust established under this
Trust Agreement and agrees to hold, IN TRUST, all monies and other assets
transferred to it hereunder for the uses and purposes and upon the terms and
conditions set forth herein, and the Trustee further agrees to discharge and
perform fully and faithfully all of the duties and obligations imposed upon it
under this Trust Agreement.
PREAMBLE
     The Company has adopted the following plans (the “Plans”) which shall be
subject to this trust:
Deferred Compensation Plan for Directors
Directors’ Retirement Plan
Directors’ Survivor Benefit Plan
If only one Plan is subject to this trust at any time, references in this Trust
Agreement to the Plans shall refer to such Plan.
     The Plans are administered by an administrative committee (the “Committee”)
appointed by the Company. If the Plans are administered by more than one
Committee at any time, references in this Trust Agreement to the Committee which
relate to a particular Plan shall refer to the Committee which administers that
Plan and, if the reference does not relate to a particular Plan, shall refer to
all of such Committees. All

              Page 1   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



references in this Trust Agreement to the Committee shall refer to the
administrative committee(s) which administers the Plan(s), unless the Company
appoints a separate administrative committee to administer this Trust Agreement.
If the Company appoints a separate administrative committee to administer this
Trust Agreement, references in this Trust Agreement to the Committee shall refer
to such administrative committee which is appointed to administer this Trust
Agreement, unless the context clearly indicates otherwise.
     The Plan participants who are covered by this Trust Agreement
(“Participants”) shall be all persons who are Plan participants prior to a
Special Circumstance, unless the Company specifically designates only specified
individuals or groups of Plan participants as Participants covered by this Trust
Agreement. After a person becomes a Participant covered by this Trust Agreement,
such person will continue to be a Participant at all times thereafter (including
after retirement or other termination of service) until all Plan benefits
payable to such Participant have been paid, the Participant ceases to be
entitled to any Plan benefits, or the Participant’s death, whichever occurs
first. The term “Participant” shall not include any beneficiaries of
Participants.
     At any time prior to a Special Circumstance, the Company may, by written
notice to the Trustee, cause additional plans to become Plans subject to this
Trust Agreement or cause additional Plan participants to become Participants
covered by this Trust Agreement. Upon and after a Special Circumstance, the
Company shall not add any additional plans or Plan participants to this Trust
Agreement.
     The Company shall provide the Trustee with certified copies of the
following items: (i) the Plan documents; (ii) all Plan amendments promptly upon
their adoption; and (iii) lists and specimen signatures of the members of the
Committee(s) which administer the Plan(s) and this Trust Agreement and any other
Company representatives authorized to take action in regard to the
administration of the Plan(s) an this trust, including any changes in the
members of such Committee(s) and of such other representatives promptly
following any such change. The Company shall also provide the Trustee at least
annually with a list of all Participants in each Plan who are covered by this
Trust Agreement.

              Page 2   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     The purpose of this trust is to give Participants greater security by
placing assets in trust for use only to pay Plan benefits to Participants or, if
the Company becomes insolvent, to pay creditors. The Company shall continue to
be liable to Participants to make all payments required under the terms of the
Plans to the extent such payments are not made from this trust. Distributions
made from this trust to Participants or their beneficiaries shall, to the extent
of such distributions, satisfy the Company’s obligations to pay benefits to
Participants and their beneficiaries under the Plans.
     The Company and the Trustee agree that the trust hereby created has been
established to pay obligations of the Company pursuant to the Plans and is
subject to the rights of general creditors of the Company, and accordingly is a
grantor trust under the provisions of Sections 671 through 677 of the Internal
Revenue Code of 1986, as amended (the “Code”). The Company hereby agrees to
report all items of income, deductions and credits of the trust on its own
income tax returns; and the Company shall have no right to any distributions
from the trust or any claim against the trust for funds necessary to pay any
income taxes which the Company is required to pay on account of reporting the
income of the trust on its income tax returns. No contribution to or income of
the trust is intended to be taxable to Participants until benefits are
distributed to them.
     The Plans are solely for directors and are not employee benefit plans
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) and as such are intended not to be covered by ERISA.
ARTICLE I
EFFECTIVE DATE; DURATION
     1.01 Effective Date and Trust Year
          This trust shall become effective when the Trust Agreement has been
executed by the Company and the Trustee and the Company has made a contribution
to the trust. For tax purposes the trust year shall be the calendar year. For
financial reporting purposes the trust year shall coincide with the Company’s
fiscal year. The Company shall report any change in its fiscal year to the
Trustee.

              Page 3   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     1.02 Duration
          1.02-1 This trust shall continue in effect until all assets of the
trust fund are exhausted through distribution of benefits to Participants,
payment to creditors in the event of insolvency, payment of fees and expenses of
the Trustee, and return of remaining funds to the Company pursuant to 1.02-2.
Notwithstanding the foregoing, this trust shall terminate on the day before
twenty-one (21) years after the death of the last survivor of all present or
future Participants who are now living and those persons now living who are
designated as beneficiaries of any such Participants in accordance with the
terms of any of the Plans.
          1.02-2 Except as otherwise provided in 1.02 and 1.03, the trust shall
be irrevocable until all benefits payable under the Plans to Participants who
are covered by this Trust Agreement are paid. The Trustee shall then return to
the Company any assets remaining in the trust.
          1.02-3 If the existence of this trust or any Subtrust is held to be
Tax Funding by a federal court and appeals from that holding are no longer
timely or have been exhausted, this trust or such Subtrust shall terminate. The
Board of Directors of the Company (the “Board”) may also terminate this trust or
any Subtrust if it determines that either (i) judicial authority or the opinion
of the Treasury Department or Internal Revenue Service (as expressed in proposed
or final regulations, rulings, or similar administrative announcements) creates
a significant risk that the trust or any Subtrust will be held to be Tax Funding
or (ii) the Code requires the trust or any Subtrust to be amended in a way that
creates a significant risk that the trust or such Subtrust will be held to be
Tax Funding, and failure to so amend the trust or such Subtrust could subject
the Company to material penalties. Upon any such termination, the assets of each
terminated Subtrust remaining after payment of the Trustee’s fees and expenses
shall be distributed as follows:
          (a) Such assets shall be transferred to a new trust established by the
Company which is not deemed to be Tax Funding, but which is similar in all other
respects to this trust, if the Company determines that it is possible to
establish such a trust.

              Page 4   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



          (b) If the Company determines that it is not possible to establish the
trust in (a) above, then the assets shall be distributed to the Company if the
Written Consent of Participants, as defined in 1.02-5, is obtained for such
distribution.
          (c) If the Company determines that it is not possible to establish the
trust in (a) above and the Written Consent of Participants is not obtained to
distribute the assets to the Company, then the assets of the terminated Subtrust
shall be allocated in proportion of (i) the vested accrued benefits and
(ii) then, if any assets remain, the unvested (if any) accrued benefits of
Participants under the applicable Plan and shall be distributed to such
Participants in lump sums. Any assets remaining shall be distributed to other
Subtrusts or the Company in accordance with 2.04.
          Notwithstanding the foregoing, the Trustee shall distribute Plan
benefits to a Participant to the extent that a federal court has held that the
interest of the Participant in this trust causes such Plan benefits to be
includible for federal income tax purposes in the gross income of the
Participant prior to actual payment of such Plan benefits to the Participant and
appeals from that holding are no longer timely or have been exhausted. The
Trustee may also distribute Plan benefits to a Participant, upon direction of
the Committee, if the Trustee reasonably believes that there is a significant
risk that the Participant’s interest in the trust fund will be held to be Tax
Funding with respect to such Participant. The provisions of this paragraph shall
also apply to any beneficiary of a Participant.
          1.02-4 This trust is “Tax Funding” if it causes the interest of a
Participant in this trust to be includible for federal income tax purposes in
the gross income of the Participant prior to actual payment of Plan benefits to
the Participant.
          1.02-5 “Written Consent of Participants” means, for the purposes of
this Trust Agreement, consent in writing by Participants who (i) are a majority
in number and (ii) have more than fifty percent (50%) in value of the accrued
benefits, of the Participants in each Subtrust under this Trust Agreement on the
date of such consent.

              Page 5   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     1.03 Irrevocability
          1.03-1 Subject to 1.02, this trust shall become irrevocable upon the
issuance by the Internal Revenue Service of a private letter ruling establishing
that its existence and ownership of assets do not cause the trust to be deemed
to be Tax Funding. If such a ruling is denied or the Company is informed that a
ruling will not be forthcoming, the Company may revoke the trust and take
possession of all assets held by the Trustee for the trust. This trust shall
also become irrevocable if such a ruling is not requested by the Company within
ninety (90) days after the date of establishing this trust.
          1.03-2 Notwithstanding the provisions of 1.03-1, if a Special
Circumstance occurs, the Company may declare the trust to be irrevocable.
          1.04 Special Circumstance
          1.04-1 Upon the occurrence of a Special Circumstance described in
1.04-2, the trust assets shall be held for Participants who had accrued benefits
under the Plans before the Special Circumstance occurred, including benefits
accrued for such Participants after the Special Circumstance.
          1.04-2 A “Special Circumstance” shall mean a Change in Control (as
defined in 1.04-3) or a Default (as defined in 1.04-6).
          1.04-3 A “Change in Control” shall mean a Change in Control of a
nature that would be required to be reported (assuming such event has not been
“previously reported”) in response to Item 1(a) of the current report on
Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
successor thereto; provided that, without limitation, such a Change in Control
shall be deemed to have occurred at such time as:
          (a) Any person is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of twenty-five
percent (25%) or more of the combined voting power of the Company’s Voting
Securities;
          (b) Individuals who constitute the Board of the Company on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of the Company or the Board of any corporation with which
the Company mergers, provided that any

              Page 6   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least three quarters (3/4) of the directors comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall be, for purposes of this clause (b), considered as though
such person were a member of the Incumbent Board;
          (c) If any person or entity acquires an interest which is determined
by the Federal Reserve Board to constitute a controlling interest in the
Company;
          (d) The sale by the Company of more than fifty percent (50%) of the
book value of its assets to a single purchaser or to a group of affiliated
purchasers; or
          (e) The merger or consolidation of the Company in a transaction in
which the shareholders of the Company receive less than fifty percent (50%) of
the outstanding voting shares of the continuing corporation.
          1.04-4 For purposes of this Trust Agreement, a Change in Control shall
be deemed to have occurred when the Trustee makes a determination to that effect
on its own initiative or upon receipt by the Trustee of written notice to that
effect from the Company. The Chief Executive Officer of the Company or the Board
shall furnish written notice to the Trustee when a Change in Control occurs
under 1.04-3.
          1.04-5 “Voting Securities” shall mean any securities of the Company
which vote generally in the election of directors.
          1.04.6 A “Default” shall mean a failure by the Company to contribute,
within thirty (30) days of receipt of written notice from the Trustee, any of
the following amounts:
          (a) The full amount of any insufficiency in assets of any Subtrust
that is required to pay any premiums or loan interest payments on insurance
contracts which are held in the Subtrust;

              Page 7   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



          (b) The full amount of any insufficiency in assets of any Subtrust
that is required to pay any Plan benefit that is payable upon a direction from
the Committee pursuant to 3.02-3 or upon resolution of a disputed claim pursuant
to 3.03-2; or
          (c) Any contribution which is then required under 2.01.
          If, after the occurrence of a Default, the Company at any time cures
such Default by contributing to the trust all amounts which are then required
under subparagraphs (a), (b) and (c) above, it shall then cease to be deemed
that a Default has occurred or that a Special Circumstance has occurred by
reason of such Default.
ARTICLE II

TRUST FUND AND FUNDING POLICY
     2.01 Contributions
          2.01-1 The Company shall contribute to the trust such amounts as are
required to purchase or hold insurance contracts in the trust and to pay
premiums and loan interest payments thereon, all as described in 2.02-1. The
Company shall also contribute to the trust such amounts as are necessary to
enable the Trustee to make all Plan benefit payments to Participants when due,
unless the Company makes such payments directly, whenever the Trustee advises
the Company that the assets of the trust or Subtrust, other than insurance
contracts or amounts needed to pay future premiums or loan interest payments on
insurance contracts, are insufficient to make such payments. In its discretion,
the Company may contribute to the trust such additional amounts or assets as the
Committee may reasonably decide are necessary to provide security for all Plan
benefits payable to Participants covered by this trust.
          2.01-2 Whenever the Company makes a contribution to the trust, the
Company shall designate the Plan(s) and Subtrust(s) to which such contribution
(or designated portions thereof) shall be allocated. The Company may also make
contributions to a special reserve for payment of future fees and expenses of
the Trustee and future trust fees and expenses for legal and administrative
proceedings. The

              Page 8   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



Company shall designate a separate Subtrust to receive such contributions, which
shall be distinct from the other Subtrust(s) established for the Plan(s).
          A trust funding deposit for payment of future insurance premiums
(“Trust Funding Deposit”) shall be established in each Subtrust which holds
insurance contracts. The Company shall designate the portion of each
contribution which shall be allocated to the Trust Funding Deposit for a
particular Subtrust. The Trust Funding Deposit for a Subtrust shall normally be
used only to pay premiums on insurance contracts which are held in that
Subtrust. However, if necessary, the Trust Funding Deposit may be used to pay
Plan benefits which are payable to Participants from the Subtrust in the sole
discretion of the Trustee.
          2.01-3 The Company shall, immediately upon the occurrence of a Special
Circumstance (as defined in 1.04-2) or a Potential Change in Control (as defined
in 2.01-7), and at least annually following a Special Circumstance, contribute
to the trust the sum of the following:
          (a) The present value of the remaining premiums and the interest on
any policy loans on insurance contracts held in the trust to the extent the
Trust Funding Deposit is determined to be inadequate to pay such remaining
premiums and policy loan interest.
          (b) The amount by which the present value of all benefits (vested and
unvested) payable under the Plans on a pretax basis to Participants covered by
this trust exceeds the value of all trust assets. Each Participant’s benefit
under any Plan for purposes of calculating present value shall be the highest
benefit the Participant would have accrued under the Plan within the twenty-four
(24) months following such event, assuming that the Participant’s service
continues for twenty-four (24) months at the same rate of compensation, that the
Participant continues to make future deferrals under deferred compensation plans
in accordance with his prior elections, and that the Participant is terminated
at a time when he is entitled to receive any benefit enhancement provided by the
Plan upon a Change in Control. Any benefit enhancement or right with respect to
the Plans which is provided under employment or

              Page 9   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



severance agreements of Participants shall be taken into account in making the
foregoing calculation.
          (c) The present value of a reasonable estimate provided by the Trustee
of its fees and expenses due over the remaining duration of the trust. Unless
the Trustee estimates a greater amount, such amount shall be presumed to be
equal to two percent (2%) of the present value of all accrued benefits (vested
and unvested) payable under the Plans on a pretax basis to Participants covered
by this trust.
          (d) The present value of a reasonable estimate provided by the Trustee
of the anticipated fees and expenses for the purpose of commencing or defending
lawsuits or legal or administrative proceedings over the remaining duration of
the trust. Unless the Trustee estimates a greater amount, such amount shall be
presumed to be equal to two percent (2%) of the present value of all accrued
benefits (vested and unvested) payable under the Plans on a pretax basis to
Participants covered by this trust.
          2.01-4 The calculations required under 2.01-3 shall be based on the
terms of the Plans and the actuarial assumptions and methodology set forth in
Appendix A attached hereto. Before a Special Circumstance, Appendix A may be
revised by the Committee from time to time. After a Special Circumstance,
Appendix A may be revised only with the Written Consent of Participants.
          2.01-5 Whenever the Company makes a contribution to the trust pursuant
to 2.01-3, it shall furnish the Trustee with a written statement setting forth
the computation of all required amounts contributed under subparagraphs (a),
(b), (c) and (d) of 2.01-3.
          Whenever a Special Circumstance occurs or the Company makes a
contribution pursuant to 2.01-3, the Company shall deliver to the Trustee,
contemporaneously with or immediately prior to such event, a schedule (the
“Payment Schedule”) indicating the amounts payable under each Plan in respect of
each Participant, or providing a formula or instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amounts
are to be paid (as provided for or

              Page 10   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



available under the Plans) and the time of commencement for payment of such
amounts. The Payment Schedule shall include any other necessary instructions
with respect to Plan benefits (including legal expenses) payable under the Plans
and any conditions with respect to any Participant’s entitlement to, and the
Company’s obligation to provide, such benefits, and such instructions may be
revised from time to time to the extent so provided under the Plans or this
Trust Agreement.
          A modified Payment Schedule shall be delivered by the Company to the
Trustee at each time that (i) additional amounts are required to be paid by the
Company to the Trustee pursuant to 2.01-3, (ii) Excess Assets are returned to
the Company pursuant to 2.04, and (iii) upon the occurrence of any event
requiring a modification of the Payment Schedule. The Company shall also furnish
a Payment Schedule or modified Payment Schedule for any or all Plan(s) upon
request by the Trustee at any other time. Whenever the Company is required to
deliver to the Trustee a Payment Schedule or a modified Payment Schedule, the
Company shall also deliver at the same time to each Participant the respective
portion of the Payment Schedule or modified Payment Schedule that sets forth the
amount payable to that Participant.
          2.01-6 Any contribution to the trust which is made by the Company
under 2.01-3 on account of a Potential Change in Control shall be returned to
the Company following one (1) year after delivery of such contribution to the
Trustee unless a Change in Control shall have occurred during such one (1) year
period, if the Company requests such return within sixty (60) days after such
one (1) year period. If no such request is made within this sixty (60) day
period, the contribution shall become a permanent part of the trust fund. The
one (1) year period shall recommence in the event of and upon the date of any
subsequent Potential Change in Control.
2.01-7 A “Potential Change in Control” shall be deemed to occur if:
          (a) Any person, as defined in Section 13(d)(3) of the Act, other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company delivers to the Company a statement containing the information
required by Schedule 13-D under the Act, or any amendment to any such statement,
that shows that such person has acquired, directly or indirectly, the beneficial
ownership of (i) more

              Page 11   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



than twenty-four and nine-tenths percent (24.9%) of any class of equity security
of the Company entitled to vote as single class in the election or removal from
office of directors, or (ii) more than twenty-four and nine-tenths percent
(24.9%) of the voting power of any group of classes of equity securities of the
Company entitled to vote as a single class in the election or removal from
office of directors;
          (b) The Company becomes aware that preliminary or definitive copies of
a proxy statement and information statement or other information have been filed
with the Securities and Exchange Commission pursuant to Rule 14a-6, Rule 14a-11,
Rule 14c-5, or Rule 14f-1 under the Act relating to a Potential Change in
Control of the Company;
          (c) Any person delivers to the Company pursuant to Rule 14d-3 under
the Act a Tender Offer Statement relating to Voting Securities of the Company;
          (d) Any person (other than the Company) publicly announces an
intention to take actions which if consummated would constitute a Change in
Control;
          (e) The Company enters into an agreement or arrangement, the
consummation of which would result in the occurrence of a Change in Control;
          (f) The Board approves a proposal, or the Company enters into an
agreement, which if consummated would constitute a Change in Control; or
          (g) The Board adopts a resolution to the effect that, for purposes of
this Trust Agreement, a Potential Change in Control has occurred.
          Notwithstanding the foregoing, a Potential Change in Control shall not
be deemed to occur as a result of any event described in (a) through (f) above,
if directors who were a majority of the members of the Board prior to such event
determine that the

              Page 12   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



event shall not constitute a Potential Change in Control and furnish written
notice to the Trustee of such determination.
          2.01-8 For purposes of this trust, a Potential Change in Control shall
be deemed to have occurred when the Trustee makes a determination to that effect
on its own initiative or upon receipt by the Trustee of written notice to that
effect from the Company. The Chief Executive Officer of the Company or the Board
shall furnish written notice to the Trustee when a Potential Change in Control
occurs under 2.01-7.
          2.01-9 The Trustee shall accept the contributions made by the Company
and hold them as a trust fund for the payment of benefits under the Plans. The
Trustee shall not be responsible for determining the required amount of
contributions or for collecting any contribution not voluntarily paid, nor shall
the Trustee be responsible for the adequacy of the trust fund to meet and
discharge all liabilities under the Plans. Contributions may be in cash or in
other assets specified in 2.02.
     2.02 Investments and Valuation
          2.02-1 The trust fund shall be invested primarily in insurance
contracts (“Contracts”). Such Contracts may be purchased by the Company and
transferred to the Trustee as in-kind contributions or may be purchased by the
Trustee with the proceeds of cash contributions (or may be purchased upon
direction by the Committee pursuant to 2.02-2 or an Investment Manager pursuant
to 2.02-4). The Company’s contributions to the trust shall include sufficient
cash to make projected premium payments on such Contracts and payments of
interest due on loans secured by the cash value of such Contracts, unless the
Company makes these payments directly. The Trustee shall have the power to
exercise all rights, privileges, options and elections granted by or permitted
under any Contract or under the rules of the insurance company issuing the
Contract (“Insurer”), including the right to obtain policy loans against the
cash value of the Contract. Prior to a Special Circumstance, the exercise by the
Trustee of any incidents of ownership under any Contract shall be subject to the
direction of the Committee. The Committee may from time to time direct the
Trustee in writing as to the designation of the beneficiary of a Participant
under a Contract for any part of the death benefits payable to such beneficiary
thereunder, and the Trustee shall file such designation with the Insurer.

              Page 13   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



          Notwithstanding anything contained herein to the contrary, neither the
Company nor the Trustee shall be liable for the refusal of any Insurer to issue
or change any Contract or Contracts or to take any other action requested by the
Trustee; nor for the form, genuineness, validity, sufficiency or effect of any
Contract or Contracts held in the trust; nor for the act of any person or
persons that may render any such Contract or Contracts null and void; nor for
failure of any Insurer to pay the proceeds of any such Contract or Contracts as
and when the same shall become due and payable; nor for any delay in payment
resulting from any provision contained in any such Contract or Contracts; nor
for the fact that for any reason whatsoever (other than its own negligence or
willful misconduct) any Contracts shall lapse or otherwise become uncollectible.
          2.02-2 Prior to a Special Circumstance, the Trustee shall invest the
trust fund in accordance with written directions by the Committee, including
directions for exercising rights, privileges, options and elections pertaining
to Contracts and for borrowing from Contracts or other borrowing by the Trustee.
The Trustee shall act only as an administrative agent in carrying out directed
investment transactions and shall not be responsible for the investment
decision. If a directed investment transaction violates any duty to diversify,
to maintain liquidity or to meet any other investment standard under this trust
or applicable law, the entire responsibility shall rest upon the Company. The
Trustee shall be fully protected in acting upon or complying with any investment
objectives, guidelines, restrictions or directions provided in accordance with
this paragraph.
          After a Special Circumstance the Committee shall no longer be entitled
to direct the Trustee with respect to the investment of the trust fund, unless
the Written Consent of Participants is obtained for the Committee to continue to
have this right pursuant to 2.02-2. If such Written Consent of Participants is
not obtained, the trust fund shall be invested by the Trustee pursuant to 2.02-3
or by an Investment Manager pursuant to 2.02-4. The Trustee or Investment
Manager shall have the right to invest the Trust Fund primarily in insurance
contracts pursuant to 2.02-1.
          Notwithstanding the foregoing, no investments shall be made at any
time in any securities, instruments, accounts or real property of the Company,
and the Trustee

              Page 14   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



may not loan trust fund assets to the Company, or permit the Company to pledge
trust fund assets as collateral for loans to the Company.
          The Committee may not direct the Trustee to make any investments, and
the Company may not make any contributions to the trust fund, which are not
permissible investments under 2.02-2 and 2.02-3.
          2.02-3 If the Trustee does not receive instructions from the Committee
for the investment of part or all of the trust fund for a period of at least
sixty (60) days, the Trustee shall invest and reinvest the assets of the trust
fund as the Trustee, in its sole discretion, may deem appropriate, in accordance
with applicable law. Permissible investments shall be limited to the following:
          (a) Insurance or annuity contracts;
          (b) Preferred or common stocks, bonds, notes, debentures, commercial
paper, certificates of deposit, money market funds, obligations of governmental
bodies, or other securities;
          (c) Interest-bearing savings or deposit accounts with any
federally-insured bank or savings and loan association (including the Trustee or
an affiliate of the Trustee); or
          (d) Shares or certificates of participation issued by investment
companies, investment trusts, mutual funds, or common or pooled investment funds
(including any common or pooled investment fund now or hereafter maintained by
the Trustee or an affiliate of the Trustee).
          2.02-4 The Company may appoint one or more investment managers
(“Investment Manager”) subject to the following provisions:
          (a) The Company may appoint one or more Investment Managers to manage
(including the power to acquire and dispose of) a specified portion of the
assets of the trust (hereinafter referred to as that Investment Manager’s
“Segregated Fund”). Any Investment Manager so appointed must be either (A) an
investment adviser registered as such under the Investment Advisers Act of 1940,
(B) a bank, as defined in that

              Page 15   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



Act, or (C) an insurance company qualified to perform services in the
management, acquisition or disposition of the assets of trusts under the laws of
more than one state; and any Investment Manager so appointed must acknowledge in
writing to the Company and to the Trustee that it is a fiduciary with respect to
the Plans. The Trustee, until notified in writing to the contrary, shall be
fully protected in relying upon any written notice of the appointment of an
Investment Manager furnished to it by the Company. In the event of any vacancy
in the office of Investment Manager, the Trustee shall be deemed to be the
Investment Manager of that Investment Manager’s Segregated Fund until an
Investment Manager thereof shall have been duly appointed; and in such event,
until an Investment Manager shall have been so appointed and qualified,
references herein to the Trustee’s acting in respect of that Segregated Fund
pursuant to direction from the Investment Manager shall be deemed to authorize
the Trustee to act in its own discretion in managing and controlling the assets
of that Segregated Fund, and subparagraphs (b) and (c) below shall have no
effect with respect thereto and shall be disregarded.
          (b) Each Investment Manager appointed pursuant to subparagraph (a)
above shall have exclusive authority and discretion to manage and control the
assets of its Segregated Fund and may invest and reinvest the assets of the
Segregated Fund in any investments in which the Trustee is authorized to invest
under 2.02-3, subject to the terms and limitations of any written instruments
pertaining to its appointment as Investment Manager. Copies of any such written
instruments shall be furnished to the Trustee. In addition, each Investment
Manager from time to time and at any time may delegate to the Trustee (or in the
event of any vacancy in the office of Investment Manager, the Trustee may
exercise in respect of that Investment Manager’s Segregated Fund) discretionary
authority to invest and reinvest otherwise uninvested cash held in its
Segregated Fund temporarily in bonds, notes or other evidences of

              Page 16   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



indebtedness issued or fully guaranteed by the United States of America or any
agency or instrumentality thereof, or in other obligations of a short-term
nature, including prime commercial paper obligations or part interests therein.
          (c) Unless the Trustee knowingly participates in, or knowingly
undertakes to conceal, an act or omission of an Investment Manager, knowing such
act or omission to be a breach of the fiduciary responsibility of the Investment
Manager with respect to the Plans, the Trustee shall not be liable for any act
or omission of any Investment Manager and shall not be under any obligation to
invest or otherwise manage the assets of the Plans that are subject to the
management of any Investment Manager. Without limiting the generality of the
foregoing, the Trustee shall not be liable by reason of taking or refraining
from taking at the direction of an Investment Manager any action in respect of
that Investment Manager’s Segregated Fund. The Trustee shall be under no duty to
question or to make inquiries as to any direction or order or failure to give
direction or order by any Investment Manager; and the Trustee shall be under no
duty to make any review of investments acquired for the trust at the direction
or order of any Investment Manager and shall be under no duty at any time to
make any recommendation with respect to disposing of or continuing to retain any
such investment.
          2.02-5 The values of all assets in the trust fund shall be reasonably
determined by the Trustee and may be based on the determination of qualified
independent parties or Experts (as described in 2.06-2). At any time before or
after a Special Circumstance, the Trustee shall have the right to secure
confirmation of value by a qualified independent party or Expert for all
property of the trust fund, as well as any property to be substituted for other
property of the trust fund pursuant to 2.05. Before a Special Circumstance the
Company may designate one or more independent parties, who are acceptable to the
Trustee, to determine the fair market value of any notes, securities, real
property or other assets.

              Page 17   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



          Any insurance or annuity contracts held in the trust fund shall be
valued at their cash surrender value, except for purposes of substituting other
property for such Contracts pursuant to 2.05-2. All securities shall be valued
net of costs to sell, or register for sale, such securities. All real property
shall be valued net of costs to sell such real property. All other assets of the
trust fund shall be valued at their fair market value.
          The Company shall pay all costs incurred in valuing the assets of the
trust fund, including any assets to be substituted for other assets of the trust
fund pursuant to 2.05. If not so paid, these costs shall be paid from the trust
fund. The Company shall reimburse the trust fund within thirty (30) days after
receipt of a bill from the Trustee for any such costs paid out of the trust
fund.
     2.03 Subtrusts
          2.03-1 The Trustee shall establish a separate subtrust (“Subtrust”)
for each Plan to which it shall credit contributions it receives which are
earmarked for that Plan and Subtrust. The Trustee shall also establish a
separate Subtrust to which it shall credit contributions it receives which are
earmarked to the special reserve for payment of future fees and expenses of the
Trustee and future trust fees and expenses for legal and administrative
proceedings. Each Subtrust shall reflect an undivided interest in assets of the
trust fund and shall not require any segregation of particular assets, except
that an insurance contract covering benefits of a particular Plan shall be held
in the Subtrust for the Plan. All contributions shall be designated by the
Company for a particular Subtrust. However, any contribution received by the
Trustee which is not earmarked for a particular Subtrust shall be allocated
among the Subtrusts as the Trustee may determine in its sole discretion.
          The Committee may direct the Trustee to maintain a separate
sub-account within each Subtrust for a Plan for each Participant who is covered
by the Subtrust. Each sub-account in a Subtrust shall reflect an individual
interest in assets of the Subtrust and, as much as possible, shall operate in
the same manner as if it were a separate Subtrust.
          2.03-2 The Trustee shall allocate investment earnings and losses and
expenses of the trust fund among the Subtrusts in proportion to their balances,
except that changes in the value of an insurance contract (including premiums
and interest on loans on an insurance contract) shall be allocated to the
Subtrust for which it is held. Payments

              Page 18   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



to creditors during Insolvency Administration under 5.02 shall be charged
against the Subtrusts in proportion to their balances, except that payment of
Plan benefits to a Participant as a general creditor shall be charged against
the Subtrust for that Plan.
          2.03-3 Assets allocated to a Subtrust for one Plan may not be utilized
to provide benefits under any other Plans until all benefits under such Plan
have been paid in full, except that Excess Assets of a Subtrust may be
transferred to other Subtrusts pursuant to 2.04-5.
     2.04 Recapture of Excess Assets
          2.04-1 In the event the trust shall hold Excess Assets, the Committee,
at its option, may direct the Trustee to return part or all of such Excess
Assets to the Company.
          2.04-2 “Excess Assets” are assets of the trust exceeding one hundred
twenty-five percent (125%) of the amounts described in subparagraphs (a), (b),
(c) and (d) of 2.01-3.
          2.04-3 The calculation required by 2.04-2 shall be based on the terms
of the Plans and the actuarial assumptions and methodology set forth in
Appendix A. Before a Special Circumstance, the calculation shall be made by the
Company or a qualified actuary or consultant selected by the Committee. After a
Special Circumstance, the calculation shall be made by a qualified actuary or
consultant selected by the Trustee, provided the Committee may select a
qualified actuary or consultant with the Written Consent of Participants.
          2.04-4 Excess Assets shall be returned to the Company in the following
order of priority, unless the Trustee determines otherwise to protect the
participants:
          (a) Cash and cash equivalents;
          (b) All taxable investments of the trust (other than cash and cash
equivalents and Contracts with Insurers), in such order as the Committee may
request;
          (c) All non-taxable investments of the trust (other than cash and cash
equivalents and Contracts with Insurers), in such order as the Committee may
request; and

              Page 19   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



          (d) Contracts with Insurers, proceeding in order of Contracts on
insureds from the youngest to the oldest ages based on the insured’s attained
age on the date of return of Excess Assets.
          2.04-5 If any Subtrust holds Excess Assets, the Committee may direct
the Trustee to transfer such Excess Assets to other Subtrusts, either ratably in
proportion to the unfunded liabilities to Participants for Plan benefits of all
other Subtrusts or first to the other Subtrust(s) with the largest percentage of
such unfunded liabilities. After a Special Circumstance the Trustee may also
transfer Excess Assets of a Subtrust to other Subtrusts upon its own initiative
in such amounts as it may determine in its sole discretion.
          Excess Assets of a Subtrust for a Plan shall be determined in the same
manner as Excess Assets of the trust are determined pursuant to 2.04-2 and
2.04-3. In making this determination each Subtrust for a Plan shall bear its
allocable share of the amounts described in subparagraphs (a) and (b) of 2.01-3
which relate to that Plan. The Trustee, in its sole discretion, shall determine
whether there are Excess Assets in the separate Subtrust which constitutes the
reserve for payment of future fees and expenses of the Trustee and future trust
fees and expenses for legal and administrative proceedings. Excess Assets for
this Subtrust shall be any amounts which the Trustee reasonably determines will
not be needed in the future for payment of such fees and expenses.

              Page 20   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     2.05 Substitution of Other Property
          2.05-1 The Company shall have the power to reacquire part or all of
the assets or collateral held in the trust fund at any time, by simultaneously
substituting for it other readily marketable property of equivalent value, net
of any costs or disposition; provided that, if the trust holds Excess Assets,
the property which is substituted shall not be required to be of equivalent
value, but only of sufficient value so that the trust will retain Excess Assets
of not less than $10,000 after such substitution. The property which is
substituted must be among the types of investments authorized under 2.02 and may
not be less liquid or marketable or less well secured than the property for
which it is substituted, as determined by the Trustee. Such power is exercisable
in a nonfiduciary capacity and may be exercised without the approval or consent
of Participants or any other person.
          2.05-2 Except for insurance contracts, the value of any assets
reacquired under 2.05-1 shall be determined as provided in 2.02-5. The value of
any insurance contract reacquired under 2.05-1 shall be the present value of
future projected cash flow or benefits payable under the Contract, but not less
than the cash surrender value. The projection shall include death benefits based
on reasonable mortality assumptions, including known facts specifically relating
to the health of the insured and the terms of the Contract to be reacquired.
Values shall be reasonably determined by the Trustee and may be based on the
determination of qualified independent parties and Experts, as described in
2.02-5 and 2.06-2. The Trustee shall have the right to secure confirmation of
value by a qualified independent party or Expert for all property to be
substituted for other property.
          2.05-3 The Company shall pay all costs incurred in valuing the assets
of the trust fund, including any assets to be substituted for other assets of
the trust fund pursuant to 2.05. If not so paid, these costs shall be paid from
the trust fund. The Company shall reimburse the trust fund within thirty
(30) days after receipt of a bill from the Trustee for any such costs paid out
of the trust fund.
     2.06 Administrative Powers of Trustee
          2.06-1 Subject in all respects to applicable provisions of this Trust
Agreement and the Plans, including limitations on investment of the trust fund,
the

              Page 21   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



Trustee shall have the rights, powers and privileges of an absolute owner when
dealing with property of the trust, including (without limiting the generality
of the foregoing) the powers listed below:
     (a) To sell, convey, transfer, exchange, partition, lease, and otherwise
dispose of any of the assets of the trust at any time held by the Trustee under
this Trust Agreement;
     (b) To exercise any option, conversion privilege or subscription right
given the Trustee as the owner of any security held in the trust; to vote any
corporate stock either in person or by proxy, with or without power of
substitution; to consent to or oppose any reorganization, consolidation, merger,
readjustment of financial structure, sale, lease or other disposition of the
assets of any corporation or other organization, the securities of which may be
an asset of the trust; and to take any action in connection therewith and
receive and retain any securities resulting therefrom;
     (c) To deposit any security with any protective or reorganization
committee, and to delegate to such committee such power and authority with
respect thereto as the Trustee may deem proper, and to agree to pay out of the
trust such portion of the expenses and compensation of such committee as the
Trustee, in its discretion, shall deem appropriate;
     (d) To cause any property of the trust to be issued, held or registered in
the name of the Trustee as trustee, or in the name of one or more of its
nominees, or one or more nominees of any system for the central handling of
securities, or in such form that title will pass by delivery, provided that the
records of the Trustee shall in all events indicate the true ownership of such
property, or to deposit any securities held in the trust with a securities
depository;
     (e) To renew or extend the time of payment of any obligation due to or
become due;

              Page 22   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     (f) To commence or defend lawsuits or legal or administrative proceedings;
to compromise, arbitrate or settle claims, debts or damages in favor of or
against the trust; to deliver or accept, in either total or partial satisfaction
of any indebtedness or other obligation, any property; to continue to hold for
such period of time as the Trustee may deem appropriate any property so
received; and to pay all costs and reasonable attorneys’ fees in connection
therewith out of the assets of the trust;
     (g) To foreclose any obligation by judicial proceeding or otherwise;
     (h) Subject to 2.02, to borrow money from any person in such amounts, upon
such terms and for such purposes as the Trustee, in its discretion, may deem
appropriate; and in connection therewith, to execute promissory notes, mortgages
or other obligations and to pledge or mortgage any trust assets as security; and
to lend money on a secured or unsecured basis to any person other than a party
in interest;
     (i) To manage any real property in the trust in the same manner as if the
Trustee were the absolute owner thereof, including the power to lease the same
for such term or terms within or beyond the existence of the trust and upon such
conditions as the Trustee may deem proper; and to grant options to purchase or
acquire options to purchase any real property;
     (j) To appoint one or more persons or entities as ancillary trustee or
sub-trustee for the purpose of investing in and holding title to real or
personal property or any interest therein located outside the State of Michigan;
provided that any such ancillary trustee or sub-trustee shall act with such
power, authority, discretion, duties, and functions of the Trustee as shall be
specified in the instrument establishing such ancillary trust or sub-trust,
including (without limitation) the power to receive, hold and manage property,
real or personal, or undivided interests

              Page 23   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



therein; and the Trustee may pay the reasonable expenses and compensation of
such ancillary trustees or sub-trustees out of the trust;
     (k) To hold such part of the assets of the trust uninvested for such
limited periods of time as may be necessary for purposes of orderly trust
administration or pending required directions, without liability for payment of
interest;
     (l) To determine how all receipts and disbursements shall be credited,
charged or apportioned as between income and principal, and the decision of the
Trustee shall be final and not subject to question by any Participant or
beneficiary of the trust; and
     (m) Generally to do all acts, whether or not expressly authorized, which
the Trustee may deem necessary or desirable for the orderly administration or
protection of the trust fund.
          2.06-2 The Trustee may engage one or more qualified independent
attorneys, accountants, actuaries, appraisers, consultants or other experts (an
“Expert”) for any purpose, including the determination of Excess Assets pursuant
to 2.04 or disputed claims pursuant to 3.03. The determination of an Expert
shall be final and binding on the Company, the Trustee, and all of the
Participants unless, within thirty (30) days after receiving a determination
deemed by any Participant to be adverse, any Participant initiates suit in a
court of competent jurisdiction seeking appropriate relief. The Trustee shall
have no duty to oversee or independently evaluate the determination of the
Expert. The Trustee shall be authorized to pay the fees and expenses of any
Expert out of the assets of the trust fund.
          2.06-3 The Company shall from time to time pay taxes (references in
this Trust Agreement to the payment of taxes shall include interest and
applicable penalties) of any and all kinds whatsoever which at any time are
lawfully levied or assessed upon or become payable in respect of the trust fund,
the income or any property forming a part thereof, or any security transaction
pertaining thereto. To the extent that any taxes levied or assessed upon the
trust fund are not paid by the Company or contested by the Company pursuant to
the last sentence of this paragraph, the Trustee shall pay such taxes

              Page 24   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



out of the trust fund, and the Company shall upon demand by the Trustee deposit
into the trust fund an amount equal to the amount paid from the trust fund to
satisfy such tax liability. If requested by the Company, the Trustee shall, at
the Company’s expense, contest the validity of such taxes in any manner deemed
appropriate by the Company or its counsel, but only if it has received an
indemnity bond or other security satisfactory to it to pay any expenses of such
contest. Alternatively, the Company may itself contest the validity of any such
taxes, but any such contest shall not affect the Company’s obligation to
reimburse the trust fund for taxes paid from the trust fund.
          2.06-4 Notwithstanding any provisions in the Plans or this Trust
Agreement to the contrary, the Company and Trustee may withhold any benefits
payable to a beneficiary as a result of the death of the Participant or any
other beneficiary until such time as (a) the Company or Trustee is able to
determine whether a generation-skipping transfer tax, as defined in Chapter 13
of the Code, or any substitute provision therefore, is or may become payable by
the Company or Trustee as a result of benefit payments to the beneficiary; and
(b) the Company or Trustee has determined the amount of generation-skipping
transfer tax that is or may become due, including interest thereon. If any such
tax is or may become payable, the Company or Trustee shall reduce the benefits
otherwise payable hereunder to such beneficiary by such amounts as the Company
or Trustee feels are reasonably necessary to pay any generation-skipping
transfer tax and interest thereon which is or may become due.
          Any excess amounts so withheld from a beneficiary, which are not used
to pay generation-skipping transfer tax and interest thereon, shall be payable
to the beneficiary as soon as there is a final determination of the applicable
generation-skipping transfer tax and interest thereon. Whenever any amounts
which were withheld are paid to any beneficiary, interest shall be payable by
the Company or Trustee to such beneficiary for the period of time between the
date when such amounts would otherwise have been paid to the beneficiary and the
date when such amounts are actually paid to the beneficiary after the
aforementioned generation-skipping transfer tax determinations are made and the
amount of benefits payable to the beneficiary is finally determined. Interest
shall be payable at the same rate as provided under 5.03-2.

              Page 25   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION
     3.01 Committee, Company Representatives
          3.01-1 The Committee is the plan administrator for the Plans and has
general responsibility to interpret the Plans and determine the rights of
Participants and beneficiaries.
          3.01-2 The Trustee shall be given the names and specimen signatures of
the members of the Committee and any other Company representatives authorized to
take action in regard to the administration of the Plans and this trust. The
Trustee shall accept and rely upon the names and signatures until notified of
any change. Instructions to the Trustee shall be signed for the Committee by the
Chairman or such other person as the Committee may designate and for the Company
by any officer or such other representative as the Company may designate.
     3.02 Payment of Benefits
          3.02-1 Benefit payments shall normally be made directly by the
Company. If such payments are not made when due, after sixty (60) days written
notice to the Company to permit the Company to cure any such Default, unless
such notice is waived by the Company, the Trustee shall pay benefits to
Participants and beneficiaries on behalf of the Company in satisfaction of its
obligations under the Plans. Benefit payments from a Subtrust shall be made in
full until the assets of the Subtrust are exhausted. Payments due on the date
the Subtrust is exhausted shall be covered pro rate. The Company’s obligation
shall not be limited to the trust fund, and a Participant or beneficiary shall
have a claim against the Company for any payment not made by the Trustee.
          3.02-2 A Participant’s entitlement to benefits under the Plans shall
be determined by the Committee. Any benefit enhancement or right with respect to
the Plans which is provided under employment or severance agreements of
Participants shall be taken into account in making the foregoing determination.
Any claim for such benefits shall be considered and reviewed under the claims
procedures established for the Plans.

              Page 26   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



          3.02-3 The Trustee shall make payments in accordance with written
directions from the Committee or consultant designated by the Committee, except
as provided in 3.03. The Trustee may request such directions from the Committee
or consultant designated by the Committee. If the Committee or consultant
designated by the Committee fails to furnish written directions to the Trustee,
within sixty (60) days after receiving a written request for directions from the
Trustee, the Trustee may make payments in accordance with written directions
from Participants or may determine the amounts due under the terms of the Plans
in reliance upon the most recent Payment Schedule furnished to it by the
Company.
          The Trustee shall make any required income tax withholding and shall
pay amounts withheld to taxing authorities on the Company’s behalf or determine
that such amounts have been paid by the Company.
          3.02-4 The Trustee shall use the assets of the trust or any Subtrust
to make benefit payments or other payments in the following order of priority,
unless the Trustee determines otherwise to protect the Participants:
     (a) Cash contributions from the Company which are specifically designated
to enable the Trustee to make such benefit payments or other payments when due;
     (b) Cash and cash equivalents of the trust or Subtrust;
     (c) All taxable investments of the trust or Subtrust (other than cash and
cash equivalents and Contracts with Insurers), in such order as the Trustee may
determine;
     (d) All non-taxable investments of the trust or Subtrust (other than cash
and cash equivalents and Contracts with Insurers), in such order as the Trustee
may determine; and
     (e) Contracts with Insurers held in the trust or Subtrust, in such order
and manner (for example, making tax-free withdrawals prior to any taxable
withdrawals from Contracts) as the Trustee may determine. Unless the Trustee
determines otherwise to protect the Participants, the Trustee shall make
tax-free withdrawals prior to any taxable withdrawals from Contracts; shall make
withdrawals from Contracts to the premium

              Page 27   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



vanish point before surrendering any Contracts; and shall surrender Contracts,
only if necessary, proceeding in order of Contracts on insureds from the
youngest to the oldest ages based on the insured’s age on the date of surrender
of the Contract.
          Notwithstanding the foregoing, the Trustee may use the assets of the
trust or any Subtrust in any other order of priority directed by the Committee
with the Written Consent of Participants affected thereby.
     3.03 Disputed Claims
          3.03-1 A Participant covered by this Trust whose claim has been denied
by the Committee, or who has received no response to the claim within sixty
(60) days after submission, may submit the claim to the Trustee. The Trustee
shall give written notice of the claim to the Committee. If the Trustee receives
no written response from the Committee within thirty (30) days after the date
the Committee is given written notice of the claim, the Trustee shall pay the
Participant the amount claimed, unless it determines that a lesser amount is due
under the terms of the Plans. If a written response is received within such
thirty (30) days, the Trustee shall consider the claim, including the
Committee’s response. If the merits of the claim depend on compensation, service
or other data in the possession of the Company and it is not provided, the
Trustee may rely upon information provided by the Participant. Any benefit
enhancement or right with respect to the Plans which is provided under
employment or severance agreements of Participants shall be taken into account
in making the foregoing determination.
          3.03-2 The Trustee shall give written notice to the Participant and
the Committee of its decision on the claim. If the decision is to grant the
claim, the Trustee shall make payment to the Participant. The Trustee may
decline to decide a claim and may file suit to have the matter resolved by a
court of competent jurisdiction. All of the Trustee’s expenses in the court
proceeding, including attorneys’ fees, shall be allowed as administrative
expenses of the trust.
          Either the Participant or the Company may challenge the Trustee’s
decision by filing suit in a court of competent jurisdiction. If no such suit is
filed within

              Page 28   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



sixty (60) days after delivery of written notice of the Trustee’s decision, the
decision shall become final and binding on all parties.
          Notwithstanding the two preceding paragraphs, after the Trustee
decides a claim or declines to decide a claim, any dispute between a Participant
and the Company or the Trustee as to the interpretation or application of the
provisions of this Trust Agreement and amounts payable hereunder may, at the
election of any party to such dispute (or, if more than one Participant is such
a party, at the election of two-thirds (2/3) of such Participants) be determined
by binding arbitration in New York in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction. All fees and expenses
of such arbitration shall be paid by the Trustee and considered an expense of
the trust under 3.06.
          If the Participant is not satisfied with the decision of the
Arbitrator, the Participant may appeal the Arbitrator’s decision by filing suit
in a court of competent jurisdiction. If no such suit is filed within sixty
(60) days after delivery of written notice of the Arbitrator’s decision, the
decision shall become final and binding on all. If the Participant appeals the
Arbitrator’s decision, and the decision is ultimately upheld, the Participant
shall reimburse the Trustee for all expenses incurred in defending the
Arbitrator’s decision.
          3.03-3 If the Committee opposes a claim presented under 3.03-1 and the
Trustee ultimately pays the claim from trust assets, the Trustee shall reimburse
the Participant’s expenses in pursuing the claim, including attorneys’ fees at
the trial and appellate level. The Company shall reimburse the trust fund within
thirty (30) days after receipt of a bill from the Trustee for any such
Participant’s expenses which are reimbursed by the Trustee.

              Page 29   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     3.04 Records
          3.04-1 The Trustee shall keep complete records on the trust fund open
to inspection by the Company, Committee and Participants at all reasonable
times. In addition to accountings required below, the Trustee shall furnish to
the Company, Committee and Participants any information reasonably requested
about the trust fund.
     3.05 Accountings
          3.05-1 The Trustee shall furnish the Company with a complete statement
of accounts annually within sixty (60) days after the end of the trust year
showing assets and liabilities and income and expense for the year of the trust
and each Subtrust. The Trustee shall also furnish the Company with accounting
statements at such other times as the Company may reasonably request. The form
and content of the statement of accounts shall be sufficient for the Company to
include in computing its taxable income and credits the income, deductions and
credits against tax that are attributable to the trust fund. The Trustee shall
also allow, upon the Company’s request, access to the statements of account by
the Company’s independent public accountant.
          3.05-2 The Company may object to an accounting within one hundred
eighty (180) days after it is furnished and require that it be settled by audit
by a qualified, independent certified public accountant. The auditor shall be
chosen by the Trustee from a list of at least five such accountants furnished by
the Company at the time the audit is requested. Either the Company or the
Trustee may require that the account be settled by a court of competent
jurisdiction, in lieu of or in conjunction with the audit. All expenses of any
audit or court proceedings, including reasonable attorneys’ fees, shall be
allowed as administrative expenses of the trust.
          3.05-3 If the Company does not object to an accounting within the time
provided, the account shall be settled for the period covered by it.
          3.05-4 When an account is settled, it shall be final and binding on
all parties, including all Participants and persons claiming through them.
     3.06 Expenses and Fees
          3.06-1 The Trustee shall be reimbursed for all reasonable expenses and
shall be paid a reasonable fee fixed by agreement with the Company from time to
time. No increase in the fee shall be effective before sixty (60) days after the
Trustee gives

              Page 30   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



written notice to the Company of the increase. The Trustee shall notify the
Company periodically of expenses and fees.
          3.06-2 The Company shall pay Trustee and other administrative and
valuation fees and expenses. If not so paid, these fees and expenses shall be
paid from the trust fund. The Company shall reimburse the trust fund within
thirty (30) days after receipt of a bill from the Trustee for any fees and
expenses paid out of the trust fund.
ARTICLE IV
LIABILITY
     4.01 Indemnity
          4.01-1 Subject to such limitations as may be imposed by applicable
law, the Company shall indemnify and hold harmless the Trustee from any claim,
loss, liability or expense arising from any action or inaction in administration
of this trust based on direction or information from either the Company,
Committee, any Investment Manager or any Expert, or any action taken with
respect to Written Consent of Participant as defined in 1.02-5, except in the
case of willful misconduct or bad faith.
     4.02 Bonding
          4.02-1 The Trustee need not give any bond or other security for
performance of its duties under this trust.
ARTICLE V
INSOLVENCY
     5.01 Determination of Insolvency
          5.01-1 The Company is Insolvent for purposes of this trust if:
     (a) The Company is unable to pay its debts as they come due; or
     (b) The Company is the subject of a pending proceeding as a debtor under
the federal Bankruptcy Code (or any successor federal statute).
          5.01-2 The Company shall promptly give written notice to the Trustee
upon becoming Insolvent. The Chief Executive Officer of the Company and the
Board

              Page 31   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



shall be obligated to give such notice. If the Trustee receives such notice or
receives from any other person claiming to be a creditor of the Company a
written allegation that the Company is Insolvent, the Trustee shall
independently determine whether such insolvency exists. The expenses of such
determination shall be allowed as administrative expenses of the trust.
          5.01-3 Upon receipt of the notice or allegation described in 5.01-2,
the Trustee shall discontinue making payments from the trust fund to
Participants and beneficiaries under the Plans and shall commence Insolvency
Administration under 5.02.
          5.01-4 The Trustee shall have no obligation to investigate the
financial condition of the Company prior to receiving a notice or allegation of
insolvency under 5.01-2.
     5.02 Insolvency Administration
          5.02-1 During Insolvency Administration, the Trustee shall hold the
trust fund for the benefit of the creditors of the Company and make payments
only in accordance with 5.02-2. The Participants and beneficiaries shall have no
greater rights than general creditors of the Company. The Trustee shall continue
the investment of the trust fund in accordance with 2.02.
          5.02-2 The Trustee shall make payments out of the trust fund in one or
more of the following ways:
     (a) To creditors in accordance with instructions from a court, or a person
appointed by a court, having jurisdiction over the Company’s condition of
insolvency;
     (b) To Participants and beneficiaries in accordance with such instructions;
or

     (c) In payment of its own fees or expenses.
          5.02-3 The Trustee shall have a priority claim against the trust fund
with respect to its own fees and expenses.

              Page 32   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     5.03 Termination of Insolvency Administration
          5.03-1 Insolvency Administration shall terminate when the Trustee
determines that the Company:
     (a) Is not Insolvent, in response to a notice or allegation of insolvency
under 5.01-2;
     (b) Has ceased to be Insolvent; or
     (c) Has been determined by a court of competent jurisdiction not to be
Insolvent or to have ceased to be Insolvent.
          5.03-2 Upon termination of Insolvency Administration under 5.03-1, the
trust fund shall continue to be held for the benefit of the Participants and
beneficiaries under the Plans. Benefit payments due during the period of
Insolvency Administration shall be made as soon as practicable, together with
interest from the due dates at the following rates:
     (a) For the Deferred Compensation Plan for Directors, the rate credited on
the Participant’s account under the Plan.
     (b) For the Directors’ Retirement Plan, a rate equal to the interest rate
fixed by the Pension Benefit Guaranty Corporation for valuing immediate
annuities in the preceding month.
     5.04 Creditors’ Claims During Solvency
          5.04-1 During periods of Solvency the Trustee shall hold the trust
fund exclusively to pay Plan benefits and fees and expenses of the trust until
all Plan benefits have been paid. Creditors of the Company shall not be paid
during Solvency from the trust fund, which may not be seized by or subjected to
the claims of such creditors in any way.
          5.04-2 A period of Solvency is any period not covered by 5.02.

              Page 33   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



ARTICLE VI
SUCCESSOR TRUSTEES
     6.01 Resignation and Removal
          6.01-1 The Trustee may resign at any time by notice to the Company,
which shall be effective in sixty (60) days unless the Company and the Trustee
agree otherwise.
          6.01-2 The Trustee may be removed by the Company on sixty (60) days’
written notice or shorter notice accepted by the Trustee. After a Special
Circumstance the Trustee may be removed only with the Written Consent of
Participants.
          6.01-3 When resignation or removal is effective, the Trustee shall
begin transfer of assets to the successor Trustee immediately. The transfer
shall be completed within sixty (60) days, unless the Company extends the time
limit.
          6.01-4 If the Trustee resigns or is removed, the Company shall appoint
a successor by the effective date of resignation or removal under 6.01-1 or
6.01-2. After a Special Circumstance a successor Trustee may be appointed only
with the Written Consent of Participants. If no such appointment has been made,
the Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the trust.
     6.02 Appointment of Successor
          6.02-1 The Company may appoint any national or state bank or trust
company that is unrelated to the Company as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, which shall have all of the rights and powers of the
former Trustee, including ownership rights in the trust assets. The former
Trustee shall execute any instruments necessary or reasonably requested by the
Company or the successor Trustee to evidence the transfer. After a Special
Circumstance a successor Trustee may be appointed only with the Written Consent
of Participants.
          6.02-2 The successor Trustee need not examine the records and acts of
any prior Trustee and may retain or dispose of existing trust assets, subject to
Article II. The successor Trustee shall not be responsible for, and the Company
shall indemnify and

              Page 34   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



hold harmless the successor Trustee from any claim or liability because of, any
action or inaction of any prior Trustee or any other past event, any existing
condition or any existing assets.
     6.03 Accountings; Continuity
          6.03-1 A Trustee who resigns or is removed shall submit a final
accounting to the Company as soon as practicable. The accounting shall be
received and settled as provided in 3.05 for regular accountings.
          6.03-2 No resignation or removal of the Trustee or change in identity
of the Trustee for any reason shall cause a termination of the Plan or this
trust.
ARTICLE VII
GENERAL PROVISIONS
     7.01 Interests Not Assignable
          7.01-1 The interest of a Participant in the trust fund may not be
assigned, pledged or otherwise encumbered, seized by legal process, transferred
or subjected to the claims of the Participant’s creditors in any way.
          7.01-2 The Company may not create a security interest in the trust
fund in favor of any of its creditors. The Trustee shall not make payments from
the trust fund of any amounts to creditors of the Company other than
Participants, except as provided in 5.02.
          7.01-3 The Participants shall have no interest in the assets of the
trust fund beyond the right to receive payment of Plan benefits and
reimbursement of expenses from such assets subject to the instructions during
Insolvency referred to in 5.02. During Insolvency Administration the
Participants’ rights to trust assets shall not be superior to those of any other
general creditors of the Company.
     7.02 Amendment
          7.02-1 The Company and the Trustee may amend this Trust Agreement at
any time by a written instrument executed by both parties. Except as provided
below, any such amendment after a Special Circumstance ore more than two
(2) years after the date hereof may be made only with the Written Consent of
Participants. Notwithstanding the foregoing, any such amendment may be made by
written agreement of the Company

              Page 35   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



and the Trustee without the Written Consent of Participants if such amendment
will not have a material adverse effect on the rights of any Participant
hereunder or, prior to a Special Circumstance, is necessary to comply with any
laws, regulations or other legal requirements.
     7.03 Applicable Law
          7.03-1 This trust shall be governed, construed and administered
according to the laws of Michigan, except as preempted by ERISA.
     7.04 Agreement Binding on All Parties
          7.04-1 This Trust Agreement shall be binding upon the heirs, personal
representatives, successors and assigns of any and all present and future
parties.
     7.05 Notices and Directions
          7.05-1 Any notice or direction under this Trust Agreement shall be in
writing and shall be effective when actually delivered or, if mailed, when
deposited postpaid as first-class mail. Mail to a party shall be directed to the
address stated below or to such other address as either party may specify by
notice to the other party. Notices to the Committee shall be sent to the address
of the Company. Notices to Participants who have submitted claims under 3.03
shall be mailed to the address shown in the claim submission. Until notice is
given to the contrary, notices to the Company and the Trustee shall be addressed
as follows:

         
 
  Company:   KeyCorp
 
      One KeyCorp Plaza
 
      Post Office Box 88
 
      Albany, New York 12201-0088
 
      Attention: Lee Irving
 
       
 
  Trustee:   NBD Bank, N.A.
 
      611 Woodward Avenue
 
      Detroit, Michigan 48226
 
      Attention: Ken Oswald

              Page 36   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     7.06 No Implied Duties
          7.06-1 The duties of the Trustee shall be those stated in this trust,
and no other duties shall be implied.
     7.07 Gender, Singular and Plural
          7.07-1 All pronouns and any variations thereof shall be deemed to
refer to the masculine or feminine, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.
ARTICLE VIII
INSURER
     8.01 Insurer Not a Party
          8.01-1 The Insurer shall not be deemed to be a party to this Trust
Agreement, and its obligations shall be measured and determined solely by the
terms of its Contracts and other agreements executed by it.
     8.02 Authority of Trustee
          8.02-1 The Insurer shall accept the signature of the Trustee on any
documents or papers executed in connection with such Contracts. The signature of
the Trustee shall be conclusive proof to the Insurer that the person on whose
life an application is being made is eligible to have such Contract issued on
his life and is eligible for a Contract of the type and amount requested.
     8.03 Contract Ownership
          8.03-1 The Insurer shall deal with the Trustee as the sole and
absolute owner of the trust’s interests in such Contracts and shall have no
obligation to inquire whether any action or failure to act on the part of the
Trustee is in accordance with or authorized by the terms of the Plans or this
Trust Agreement.
     8.04 Limitation of Liability
          8.04-1 The Insurer shall be fully discharged from any and all
liability for any action taken or any amount paid in accordance with the
direction of the Trustee and shall have no obligation to see to the proper
application of the amounts so paid. The Insurer shall have no liability for the
operation of this Trust Agreement or the Plans, whether or not in accordance
with their terms and provisions.

              Page 37   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



     8.05 Change of Trustee
          8.05-1 The Insurer shall be fully discharged from any and all
liability for dealing with a party or parties indicated on its records to be the
Trustee until such time as it shall receive at its home office written notice of
the appointment and qualification of a successor Trustee.
     IN WITNESS WHEREOF, the Company and the Trustee have caused this Trust
Agreement to be executed by their respective duly authorized officers on the
dates set forth below.

                 
Company:
               
 
  By:                          
 
               
 
  Its:                          
 
               
 
  Executed:     , 199__       
 
               
 
               
Trustee:
               
 
               
 
  By:                          
 
               
 
  Its:                          
 
               
 
  Executed:     , 199__       
 
               

              Page 38   Umbrella TrustTM For Directors

 



--------------------------------------------------------------------------------



 



APPENDIX A
ASSUMPTIONS AND METHODOLOGY FOR
CALCULATIONS REQUIRED UNDER 2.01 AND 2.04

1.   The liability for benefits under each Plan will be calculated using two
different assumptions as to when Participants terminate service:

  (a)   As of the applicable date under 2.01-3 or 2.04.     (b)   Twenty-four
(24) months after the applicable date, assuming future compensation continues at
current levels, and future deferrals under deferred compensation plans continue
pursuant to prior elections.

The liability for accrued benefits under each Plan will be the greater of the
liabilities calculated in accordance with (a) and (b) above.

2.   Calculations will be based upon the most valuable optional form of payment
available to the Participant.   3.   The liability for benefits under deferred
compensation or other defined contribution Plans shall be equal to the deferral
or other account balances (vested and unvested) of Participants as of the
applicable date, plus projected deferrals expected to be made within twenty-four
(24) months after the applicable date pursuant to prior elections. Account
balances of Participants under a Plan shall be calculated based on crediting the
highest rate of interest which may become payable to Participants under the
Plan.   4.   The liability for benefits under other Plans shall be equal to the
present value of accrued benefits (vested and unvested) of Participants as of
the relevant dates under 1(a) or (b) above.   5.   No mortality is assumed prior
to the commencement of benefits. Future mortality is assumed to occur in
accordance with the 1983 Group Annuity Table Male Rates after the commencement
of benefits.   6.   The present value of accounts shall be determined using a
discount rate equal to the then current Pension Benefit Guaranty Corporation
immediate annuity rate for nonmulti-employer plan.   7.   Where left undefined
above, calculations will be performed in accordance with generally accepted
actuarial principles.

              Page 40   EXHIBIT A.1

 